Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stefan U. Koschmieder. (Reg # 50238) on 03/04/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A method of chromatic calibration of a mobile wireless communications device having an embedded camera, wherein the mobile wireless communications device further comprises a first flat main surface, a second flat main surface, a lens, a light source, processor circuitry, memory circuitry, and communications circuitry, wherein the lens and light source are on the first flat main surface of the mobile wireless communications device and the first flat main surface is opposite the second flat main surface, and wherein the light source is proximal to the lens, the method comprising: 
[[aperture, 
wherein the enclosure has a second wall opposite and parallel to the first wall, wherein the second wall has a colored reflector surface corresponding with an inside surface of the enclosure, wherein the colored reflector surface is configured to mount a color reference surface providing a reflected light spectrum, wherein the enclosure has further walls to prevent light from entering inside the enclosure, 
sequentially illuminating a plurality of color reference surfaces independently mounted inside the enclosure on the colored reflector surface, each color reference surface of the plurality of color reference surfaces having a unique reflected light spectrum with the light source of the mobile wireless communications device; 
capturing an image of each color reference surface of the plurality of color reference surfaces with the embedded camera of the mobile wireless communications device to provide a plurality of color reference captured images, and storing the plurality of color reference captured images in the memory circuitry of the mobile wireless communications device; 
determining color calibration data from the plurality of color reference captured images by: 

determining, for each image of the plurality of color reference captured images, measured chromatic values for each of the plurality of color channels; 
obtaining, from a remote database of ideal chromatic values, over a wireless communications network, ideal chromatic values for each of the plurality of color channels, 
determining, using the processing circuitry of the mobile wireless communications device, a difference value between the ideal chromatic values and the measured chromatic values for each image of the plurality of color reference captured images, and 
applying a color correction corresponding to a difference value to each of the measured chromatic values for each color channel of the measured chromatic values for each image of the plurality of color reference captured images to thereby obtain a chromatic calibration of the mobile wireless communications device; and 
storing the difference values for each color channel as the color calibration data in association with an identifier of the mobile wireless communications device in the memory circuitry of the mobile wireless communications device.  
  

In view of the amendments/remarks filed on 02/24/2021, all prior rejections are withdrawn and claims 1-2, 5, 8 and 21 are allowed.

Regarding independent claim 1, none of the cited arts in combination disclose or suggests (i.e the claim as a whole) the method comprising: placing the first flat main surface of the mobile wireless communications device flush against a first wall of an enclosure, wherein the first wall of the enclosure has a lens aperture and a light aperture, wherein lens aperture is separated from the light aperture by a distance of at least the radius of the lens aperture, and the first flat main surface is positioned flat against the first wall so that the lens is optically aligned with the lens aperture and the light source is aligned with the light aperture, 
wherein the enclosure has a second wall opposite and parallel to the first wall, wherein the second wall has a colored reflector surface corresponding with an inside surface of the enclosure, wherein the colored reflector surface is configured to mount a color reference surface providing a reflected light spectrum, wherein the enclosure has further walls to prevent light from entering inside the enclosure, 
sequentially illuminating a plurality of color reference surfaces independently mounted inside the enclosure on the colored reflector surface, each color reference surface of the plurality of color reference surfaces having a unique reflected light spectrum with the light source of the mobile wireless communications device; 
capturing an image of each color reference surface of the plurality of color reference surfaces with the embedded camera of the mobile wireless communications device to provide a plurality of color reference captured images, and storing the plurality 
determining color calibration data from the plurality of color reference captured images by: 
selecting a color model with which a color space is represented for each image of the plurality of color reference captured images, wherein the color model comprises a plurality of color channels of the color space; 
determining, for each image of the plurality of color reference captured images, measured chromatic values for each of the plurality of color channels; 
obtaining, from a remote database of ideal chromatic values, over a wireless communications network, ideal chromatic values for each of the plurality of color channels, 
determining, using the processing circuitry of the mobile wireless communications device, a difference value between the ideal chromatic values and the measured chromatic values for each image of the plurality of color reference captured images, and 
applying a color correction corresponding to a difference value to each of the measured chromatic values for each color channel of the measured chromatic values for each image of the plurality of color reference captured images to thereby obtain a chromatic calibration of the mobile wireless communications device; and 
storing the difference values for each color channel as the color calibration data in association with an identifier of the mobile wireless communications device in the memory circuitry of the mobile wireless communications device.”, therefore claim 1 is 

Regarding independent claim 21, none of the cited arts in combination disclose or suggests (i.e the claim as a whole) the method comprising: placing the first flat main surface of the mobile wireless communications device flush against a first wall of an enclosure, wherein the first wall of the enclosure has a single lens aperture, wherein the first flat main surface is positioned so that the lens is optically aligned with the lens aperture and a second wall of the enclosure, wherein the second wall is opposite and parallel to the first wall, wherein the second wall has a colored reflector surface corresponding with an inside surface of the enclosure, wherein the colored reflector surface is configured to mount a color reference surface providing a reflected light spectrum, wherein the enclosure has further walls to prevent light from entering inside the enclosure, wherein the enclosure has a top wall mounted perpendicularly to the first and second walls, wherein the top wall comprises a plurality of light sources mounted flush to the top wall, a first light source of the plurality of light sources emitting a red wavelength band, a second light source of the plurality of light sources emitting a blue wavelength band and a third light source of the plurality of light sources emitting a green wavelength band; 6Application No. 16/145,813 Reply to Office Action of March 13, 2020 sequentially illuminating a plurality of color reference surfaces independently mounted inside the enclosure on the colored reflector surface each color reference surface of the plurality of color reference surfaces having a unique reflected light spectrum with each of the light sources mounted on the top wall in the enclosure; capturing an image of each color reference surface of the plurality of color reference surfaces with the embedded camera of the mobile wireless communications device to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669